Case 4:18-cr-00214-JED Document 2 Filed in USDC ND/OK on 10/05/18 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,
Plaintiff,

Vv.

JODY HOWARD,

Defendant.

THE UNITED STATES ATTORNEY CHARGES:

Case No. l 8 CR 8
JED

INFORMATION
[42 U.S.C. § 7413(c)(2)(A): Clean Air
Act False Statement]

FILED

OCT 05 2018

Mark C. McCartt, Clerk
U.S. DISTRICT COURT

On or about October 11, 2013, in the Northern District of Oklahoma, defendant,

JODY HOWARD, knowingly and willfully made a material false statement,

representation and certification, omitted material information and altered, concealed and

failed to file a notice, record, report and other documents required to be filed and

maintained by the Clean Air Act. In that, JODY HOWARD described an equipment

malfunction that was materially false, described an equipment event that was materially

false and further burned Municipal Solid Waste without reporting said process and in

violation of the Clean Air Act. 42 U.S.C. §7401, et. seq.

All in violation of Title 42, United States Code, Section 7413(c)(2)(A).

  

 

ALLEN J. ATCHFIELD, OBA No. 010613

Assistant United States Attorney
110 West 7th Street, Suite 300
Tulsa, Oklahoma 74119

(918) 382-2700
